Citation Nr: 1019230	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  06-07 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating for individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran had active duty service from March 1970 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse determination in a February 
2005 decision issued by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran has a combined rating of 40 percent for the 
following service connected disabilities: 30 percent for 
degenerative joint disease of the left knee and 10 percent 
for chondromalacia patella of the right knee.  

2.  The Veteran's service-connected disorders are not 
productive of impairment beyond the severity contemplated by 
the presently assigned rating criteria.  


CONCLUSION OF LAW

The criteria for TDIU have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.340, 
3.341, 4.1-4.16, 4.18 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

All Veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the Veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16. For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
Id.  Nevertheless, it is the established policy of VA that 
all Veterans who are individually unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15.

Analysis

The Veteran has a combined rating of 40 percent for the 
following service connected disabilities: 30 percent for 
degenerative joint disease of the left knee and 10 percent 
for chondromalacia patella of the right knee.  Since the 
Veteran does not have one service-connected disability rated 
at 60 percent or higher; or two or more service-connected 
disabilities, with one disability rated at 40 percent or 
higher and the combined rating is 70 percent or higher, the 
Veteran's current disability rating does not meet the 
criteria to qualify for TDIU under 38 C.F.R. § 4.16(a).

The Board will consider whether the Veteran may be entitled 
to TDIU under 38 C.F.R. § 4.16(b).  This regulation provides 
that Veterans who are unable to secure gainful employment by 
reason of service-connected disabilities, but fail to meet 
the criteria in 38 C.F.R. § 4.16(b), shall receive 
extraschedular consideration. 

Referral for extraschedular consideration is not appropriate.  
The record does not show that the Veteran underwent frequent 
periods of hospitalization due to his service connected knee 
disabilities.  There are no other extraordinary circumstances 
showing that the Veteran's service connected knee 
disabilities interfere with employment capacity beyond the 
impairment contemplated by his currently assigned schedular 
ratings.  Therefore, the Board will not refer the Veteran's 
TDIU claim for extraschedular consideration.  38 C.F.R. 
§§ 4.15; 4.16(b).  

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in a November 2004 
letter, prior to the date of the issuance of the appealed 
February 2005 rating decision.  In March 2006, the RO 
furnished notice concerning how a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment described by the Veteran, 
including records held by the Social Security Administration 
(SSA).  

The Veteran was not afforded a VA examination for his TDIU 
claim.  However, 
there is no reasonable possibility that a VA examination or 
opinion could aid in substantiating the current TDIU claim.  
See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not 
required to provide assistance to a claimant . . . if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to 
discontinue assistance where there is "no reasonable 
possibility that further assistance would substantiate the 
claim").  The evidence of record does not show that the 
Veteran's service connected disabilities result in any 
extraordinary impairment; such as frequent hospitalization or 
impairment of occupational and domestic activities 
significantly beyond the currently assigned schedular 
criteria.  Notably, a February 2006 orthopedic examination 
for SSA purposes showed that the Veteran was "moderately 
limited" for prolonged standing or walking and had no 
restrictions for sitting.  In short, there is no reasonable 
possibility that a VA examination generate the evidence 
necessary to warrant referral for extraschedular 
consideration pursuant to 38 C.F.R. § 4.16(b).   

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.



ORDER

A total rating is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


